8 U.S. 328
4 Cranch 328
2 L.Ed. 636
BLAINEv.THE SHIP CHARLES CARTER.DONALD AND BURTON AND OTHERS CLAIMANTS.
February Term, 1808

ERROR to the circuit court for the district of Virginia.
Blaine libelled the ship Charles Carter, Bell master, owned by M'Cawley, upon two bottomry bonds; one executed in London by Bell the master, on the 14th of July, 1796, and payable ten days after the arrival of the ship in Virginia; the other executed on the 27th of October, 1796, by M'Cawley the owner, in Virginia where he resided, and payable in thirty days after the arrival of the ship in Europe. The answer of M'Cawley admitted the truth of all the allegations of the libel; but a claim was interposed by Donald and Burton, creditors of M'Cawley, who had on the 30th of November, 1797, obtained judgment against him, and at whose suit the marshal on the 30th of December, in the same year, had seized the ship in execution upon several writs of fieri facias, issued on the 7th of the same month, from the circuit court for the district of Virginia, before the warrant of arrest had issued from the district court, upon Blaine's libel. The libel was filed on the 19th of January, 1798, on which day also the warrant to arrest the ship was issued.
It appeared in evidence, that the first bottomry bond was given by the master to Blaine, upon the first voyage to London, and that the consideration of that bond consisted of money paid to take up a prior bottomry bond and given to one Robertson, and of money paid for seamen's wages, provisions, repairs, and finishing the ship, she having come out from Virginia in a rough unfinished condition, and badly provided with sails and rigging. The money upon this bond was to be paid within ten days after the arrival of the ship in Virginia. She arrived in Virginia on the 28th of September, in the same year; after which the agent of Blaine called for the discharge of the bond, but on failing to receive the money, did not think it necessary to arrest the vessel. Blaine was a very large creditor of M'Cawley, over and above the amount of the bottomry bonds, and was authorised to receive the freights of the ship, and to apply them to his general account current with M'Cawley. The bond of the 27th of October, 1796, was taken in order to secure advances made by Blaine to M'Cawley to enable him to finish the ship before she sailed on her first voyage in March, 1796, to the time of her sailing, or at any time afterwards, and to secure Blaine for money paid by him to discharge three executions which had been served upon the ship. Between the date of the first bottomry bond, and the filing of the libel, the ship made two voyages from England to America, and one from America to England, and the freights were received by Blaine. The district court decreed in favour of Blaine for the whole amount of the first bottomry bond, and for so much of the other as appeared to have been actually advanced for necessaries for the ship; but the circuit court, on the 6th of December, 1799, reversed the decree, and dismissed the libel with costs. Blaine appealed from the decree of the circuit court, to this court, but the appeal was at that time dismissed for want of a statement of facts made in the court below, agreeably to the 19th section of the judiciary act of 1789, c. 20. After the passing of the act of congress of 3d of March, 1803. vol. 6. p. 315. c. 93. the cause was brought up again by writ of error, and was now argued upon the evidence contained in the record.
C. Lee, for the plaintiff in error.
The hypothecation in London was a legal lien upon she ship, and no circumstance had occurred to deprive the libellant of its benefit. Possession of the vessel hypothecated, is never delivered to the obligee of a bottomry bond; so that no inference of fraud can be drawn from the fact, that the possession remained with the obligor: nor was there any rule of law which required the obligee to assert his lien in any given time. This lien was prior to that of the judgment creditors.
As to the bond of 27th of October, 1796, given by the owner in Virginia, it rests upon the same law as the bond of the master. An owner may borrow money, on bottomry, for fitting out his ship for a voyage, and hypothecate the ship therefor. Cro. Jac. 209. Sharpley v. Hurrel, 2 Bl. Com. 458. A master, if part owner, may take up money on bottomry to the value of his own share, in places where the owners reside. 2 Molloy, b. 2. c. 2. s. 14, and 15. Hence it may be inferred that any other owner may do the like. If the master may hypothecate the ship a fortiori may the owner. Park, 410. The executions of Donald and Burton were void, because issued within ten days after the judgments, contrary to the act of congress. Vol. 1. p. 63. s. 23.
P. B. Key, for the defendants in error, contended,
1. That the bonds were paid off by the receipt of the freights which ought to have been applied to that purpose.
2. That there was no bottomry consideration for the second bond; and
3. That the bonds were fraudulently held up by Blaine, to give a false credit to M'Cawley, while Blaine was receiving the whole benefit of the vessel.
1st. With regard to the freights, he contended that, as there was no application at the time of the receipt of them, a court ought to apply them to the discharge of the bottomry bonds.
2d. That as Blaine was the correspondent of M'Cawley, and his creditor to a large amount, and the consideration of the bonds being charged in account, M'Cawley was at all events personally liable for the monies advanced, and therefore these monies did not run the risk of the voyage. That the bottomry bond of 27th October, 1796, was given for monies long before advanced, and to be advanced, and not for necessaries advanced upon the credit of this security on the ship.
3d. That his suffering the vessel to go several other voyages after the bonds became due, was either evidence of fraud, or of a waiver of the lien on the vessel. It was absurd to suppose that he would risk the money a second and a third time on the vessel, without a new premium, or an insurance. It is probable that the second bond was intended to cover the vessel during her winter's stay in Virginia.
If the executions were improperly issued, the remedy was to move to quash them on their return. Perhaps they were voidable, but they were not void.
March 8.
CHASE, J.* delivered the opinion of the court.


1
The libel in this case was filed upon two instruments of writing purporting to be bottomry bonds, the one executed by the master in a foreign port, the other by the owner in a port of the state of Virginia, in which state the libel was filed.


2
The voyage in the former bond terminated in Virginia, and the vessel has since made two voyages. The latter instrument was on a voyage which terminated in London, and the vessel has since made a voyage to this country. Upon her return here, and before the warrant of the admiralty was served, the executions were levied upon her, which form the ground work of the claim interposed by Donald and Burton.


3
The ship has been sold under the order of the court below, and the question is, who has the preferable claim to the money now lying in the marshal's hands. On the validity of the bond of the master there can be no question. It is acknowledged by counsel to possess all the requisites of a good bottomry bond. But it was contended that it was satisfied by the freights, which it appears Blaine was in the receipt of; and if not satisfied, was fraudulently upheld to the prejudice of general creditors. In addition to the objections taken to the first bond, it is further contended against the second, that it wanted a sufficient bottomry consideration in part or in the whole. The court think it unnecessary to give a particular consideration to the several objections above stated. A satisfactory conclusion on the rights of the parties may be drawn from other principles, on the nature and effect of the contract of bottomry.


4
A bottomry bond made by the master vests no absolute indefeasible interest in the ship on which it is founded, but gives a claim upon her which may be enforced with all the expedition and efficiency of the admiralty process. This rule is expressly laid down in the books, and will be found consistent with the principle of the civil law, upon which the contract of bottomry is held to give a claim upon the ship. In the case of a bottomry bond executed by an owner in his own place of residence, the same reason does not exist for giving an implied admiralty claim upon the bottom, for it is in his power to execute an express transfer or mortgage. There is strong reason to contend that this claim or privilege shall be preferred to every other for the voyage on which the bottomry is founded, except seamen's wages. But it certainly can extend no further. Had the warrant of the admiralty been first served upon the ship, there might be some ground to contend that this court ought not to divest that possession in favour of executions served at a subsequent day, at least to the prejudice of the bond executed by the master. But as the executions in this case were levied before the service of the warrant, and so long after the bonds became due, the owners of the ship had lost that possession, upon which alone the warrant of the admiralty could operate, after losing the right of preference.


5
Some objections have been made to the validity of these executions, on the ground of their having issued previous to the day on which by law they ought to have issued. On this point the court will give no opinion. If irregular, the court from which they issued ought to have been moved to set them aside; they were not void, because the marshal could have justified under them, and if voidable, the proper means of destroying their efficacy have not been pursued.


6
The decree of the circuit court is affirmed, and the money ordered to be paid over to the execution creditors.



*
 Marshall, Ch. J. having decided the case in the circuit court, did not give an opinion here. Cushing, J. was absent.